In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-19-00408-CR


                        ALEJANDRO GAMBOA, APPELLANT

                                           V.

                            STATE OF TEXAS, APPELLEE

                        On Appeal from the 100th District Court of
                                 Childress County, Texas
                 Trial Court No. 5913, Honorable Stuart Messer, Presiding

                                   August 18, 2020

                   ORDER ON MOTION FOR REHEARING
                    Before QUINN, C.J., and PARKER and DOSS, JJ.

      Pending before the Court is appellant’s motion for rehearing. He again asserts

that the orders amending the conditions of his community supervision referred to the

conditions specified in the court’s original judgment, and there were no such conditions

in the original judgment deferring adjudication of his guilt. So, because the amendments

mentioned only conditions in the judgment and said nothing about abiding by the

conditions in the original order (not judgment) imposing the conditions, the amendments
relieved him from complying with the conditions imposed by the original order (not

judgment).

       Admittedly, appellant accurately describes the facts involved. The subsequent

orders amending his conditions of community supervision referred to those in the

“judgment” as opposed to the order originally imposing those conditions. But the trial

court’s intent is equally clear from those facts. It intended that the original conditions

within the “order” imposing them remain effective. Yet, for some reason, the trial court

used the word “judgment” for “order” when referring to the document containing the

original conditions. To the extent that this circumstance created an “ambiguity” within the

orders amending the conditions of supervision, as appellant argues, authority obligates

us to construe a court’s written edicts in a way that makes them serviceable as opposed

to useless. Tynes v. Mauro, 860 S.W.2d 168, 172 (Tex. App.—El Paso 1993, writ denied)

(stating that “[i]f possible, we construe a judgment so as to render it serviceable instead

of useless”); see In re Cantu, No. 13-16-00632-CV, 2016 Tex. App. LEXIS 13060, at *11–

12 (Tex. App.—Corpus Christi Dec. 8, 2016, orig. proceeding) (mem. op.). This is another

way of saying that such orders and judgments must be construed in a way that effectuates

each word said.

       To adopt appellant’s argument would be to render meaningless those portions of

the subsequent orders stating that the original conditions imposed via the judgment

remain effective. They could not serve any purpose because there were no conditions

imposed in the original judgment, only those imposed in the original order. We must forgo

reading the orders in question as being partially meaningless, and to do that, we construe

them as referring to the original conditions of community supervision initially imposed via



                                            2
order when referring to them as the conditions imposed via the original judgment. That

construction reflects the trial court’s intent and abides by the rule obligating us to read

them in a way that makes them “serviceable as opposed to useless.” And, in so reading

them, we also conclude that the conditions of probation appearing in the original order

and underlying the State’s effort to revoke appellant’s probation remained effective. That

said, we deny the motion for rehearing and leave our original opinion and judgment in

place.

         It is so ordered.

                                                               Brian Quinn
                                                               Chief Justice


Do not publish.




                                            3